Citation Nr: 1602782	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-02 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable rating for a nasal fracture, post reduction prior to October 31, 2012.

2. Entitlement to a rating in excess of 10 percent for a nasal fracture, post reduction from October 31, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1988 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In an August 2009 rating decision, the RO denied the Veteran's increased rating claim for a nasal fracture, post reduction.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  A Statement of the Case (SOC) was issued in January 2012, and a Substantive Appeal was received in February 2012.  The RO issued a rating decision in January 2013 increasing the Veteran's disability rating from 0 percent to 10 percent disabling, effective October 31, 2012.  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to October 31, 2012, the objective medical evidence shows that the Veteran's nasal fracture, post reduction presented right nasal obstruction of approximately 20 percent and left nasal obstruction of approximately 50 percent.

2. From October 31, 2012, the Veteran is receiving the maximum available schedular disability rating for a nasal fracture, post reduction under 38 C.F.R. § 4.97, Diagnostic Code 6502.

3. The Veteran's symptoms have not all been specifically contemplated by the schedular rating criteria. 

4. The Veteran's nasal fracture, post reduction symptoms do not cause marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1. Prior to October 31, 2012, the criteria for a compensable rating for a nasal fracture, post reduction were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502-6524 (2015).

2. From October 31, 2012, a rating in excess of 10 percent for nasal fracture post reduction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6502-6524 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A letter sent to the Veteran in May 2009 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes reports from her June 2009 and October 2012 VA examinations; VA treatment records, and evidence submitted by the Veteran, including her lay statements. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

The Veteran was afforded VA examinations in June 2009 and October 2012. The Board finds that the evaluations were adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and they describe the claimed disability in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). The Veteran requested a hearing on her VA Form 9 but withdrew the request in an August 2015 letter.  

In sum, VA's duty to assist has been met and the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

General Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993). When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran's service-connected nasal fracture post reduction is rated under Diagnostic Code (DC) 6502. 38 C.F.R. § 4.97. Under DC 6502, a maximum 10 percent evaluation is warranted for a traumatic condition that results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. Id. 

There are two stages encompassed in this appeal. Prior to October 31, 2012, the Veteran's nasal fracture post reduction was rated at 0 percent disabling. The Veteran's nasal fracture post reduction is currently rated at 10 percent disabling. After reviewing the record, the Board finds that there is no competent medical evidence to establish that the Veteran's disability symptoms presented as 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. Therefore prior to October 31, 2012, the Veteran was not entitled to a compensable rating for nasal fracture post reduction.  

During the October 2009 VA examination, the Veteran reported that since her nasal fracture sustained in service, she has had chronic nasal congestion on the left side as well as persistent cosmetic deformity with a leftward curvature of the upper third of the nose. She also reported that she has occasional pain on the upper left nasal sidewall. She experiences pain 1-2 times per week with each episode lasting between a few minutes to an hour. She described having a dull pain. She also reported having difficulty clearing her left ear. She stated that even when she performs the Valsalva maneuver, it seems to only slightly open up her ear. She denied other ear related symptoms such as sneezing, itchy nose, nasal discharge, speech impairment or nasal crusting. 

The Veteran also reported that she discussed these issues with her primary care physician; however, she has not had any treatment, surgeries, or referrals to outside physicians such as an ear nose and throat doctor or plastic surgeon. The Veteran reported that this condition affects her ability to perform activities of daily living and occupational functioning due to her difficulty clearing her left ear. She is also somewhat bothered by the cosmetic appearance of her nose and the chronic left nasal congestion, although these conditions do not stop her from performing activities. 

An objective evaluation of the nose showed that there was a mild C-shaped curvature of the nose with slight deviation of the upper and middle third to the left side. No tissue loss or scarring was appreciated. Her septum was slightly deviated to the right side posteriorly. The right naris was approximately 20 percent obstructed, and the left naris was approximately 50 percent obstructed. There was no evidence of nasal polyps, granulomatous disease, or turbinate hypertrophy. No crusting or purulent discharge was seen. No paranasal sinus tenderness was present. Therefore, based on objective testing, the Veteran's symptoms did not meet the threshold for a compensable rating under DC 6502. 


At the October 2012 VA medical examination, the medical evaluation showed that the Veteran met the threshold requirements for a compensable rating under DC 6502. The Veteran reported that since her in-service injury, she has noticed symptoms secondary to her deviated septum. She characterized her symptoms as difficulty breathing from her left nostril. Approximately five years prior to the examination, she began treatment for allergic sensitivities characterized by sneezing and nasal congestion. She estimates that she had been treated with Zyrtec and fluticasone for approximately a year and had not noticed any symptom reduction. She denied any history of chronic sinus infection. She estimated that she was last treated for a sinus infection approximately a year before the examination.  

Based on objective medical testing, the examiner noted that the Veteran has a diagnosis of deviated nasal septum and allergic rhinitis. The examiner also found that the Veteran had at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation but there was not complete obstruction on one side due to traumatic septal deviation. Therefore, at the time of the of the October 2012 VA examination, the Veteran's symptoms had worsened to the extent required for a compensable rating under DC 6502. 

The Board finds that prior to the October 2012 VA examination, there is no medical evidence that supports a compensable rating prior to October 31, 2012. Notably, an August 2010 note in the Veteran's VA treatment records indicates that the Veteran complained of constant left nasal congestion. The Veteran was able to breathe through the left naris if she pressed/compressed the right nasal turbinate region. The Veteran also complained of left ear pressure especially during plane rides or allergy flare. She reported no decreased hearing in general, but indicated that over the previous few years she had problems hearing when there was a lot of background noise. The medical provider noted that the Veteran's left naris was nearly occluded. 
Similarly, a December 2010 note in the Veteran's VA treatment records indicates that the Veteran complained of constant left nasal congestion. The medical provider prescribed Flonase and Zyrtec. 

While the Veteran is competent to report her symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Here, the Veteran did not seek additional treatment or testing for her respiratory symptoms to determine whether her symptoms met the threshold requirement for a compensable rating under DC 6502. 

Furthermore, the Board finds the VA examiners' opinions adequate and highly probative to the question at hand. The examiners, both physicians, possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided adequate rationales for their opinions, and their opinions were based on examinations and interviews of the Veteran. The Board recognizes that neither examiner reviewed the Veteran's claims file. However, there is no requirement that the claims file be reviewed, only that the relevant medical history is taken into consideration. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

The Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's nasal fracture post reduction but finds that no higher rating is assignable under any other diagnostic code. 
See 38 C.F.R. § 4.97. 

Specifically, the Board has considered the application of DC 6522 for allergic rhinitis. As noted above, the October 2012 VA examination showed that the Veteran has a diagnosis of allergic rhinitis. Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, DC 6522.With respect to the Veteran's allergic rhinitis, the October 2012 evaluation found that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis. There was also no complete obstruction of one side due to rhinitis. The examiner noted that there was permanent hypertrophy of the nasal turbinates and there were no nasal polyps. The examiner reported that granulomatous rhinitis, rhinoscleroma, Wegener's granulomatosis, lethal midline granuloma, and other granulomatous infection were absent. As the Veteran's rhinitis symptoms did not manifest greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, for the entire appeal period, the Veteran was not entitled to a compensable rating under DC 6522. 

The Board has also considered whether DC 6504 is applicable. Under DC 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement. A 30 percent rating is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages. 
38 C.F.R. § 4.97, DC 6504 (2015). Here, the evidence shows that the Veteran has a mild C-shaped curvature of the nose with slight deviation of the upper and middle third to the left side. See June 2009 VA Medical Examination Report. As exposure of both nasal passages is not present, rating under 6504 for the Veteran's nasal fracture post reduction would not entitle the Veteran to a rating in excess of 10 percent. 

Extraschedular Evaluation

In expressing her disagreement with her 10 percent rating for nasal fracture post reduction, the Veteran has asserted that she experiences symptoms that are not contemplated by the schedular rating criteria and is entitled to an extraschedular rating. See December 2015 Appellate Brief. 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports that she suffers from frequent sinus pressure and states that she can only breathe out of one nostril. She also reports congestion and difficulty breathing. See December 2015 Appellate Brief. These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for nasal fracture post reduction are inadequate.

However, the Veteran reports having difficulty clearing her left ear, sinus headaches, and waking up at night with breathing discomfort. See December 2015 Appellate Brief; June 2009 VA Examination Report. She also reports that she is somewhat bothered by the cosmetic appearance of her nose. See June 2009 VA Examination Report. Although the schedular criteria does not contemplate these symptoms, the evidence of record does not establish marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. In fact, the evidence shows that the Veteran is employed as a contractor for the federal government. See October 2012 VA Examination Report. During the June 2009 VA examination, the Veteran reported that her condition affects her ability to perform activities of daily living and occupation functioning due to her difficulty clearing her left ear and that she is somewhat bothered by the cosmetic appearance of her nose and the chronic nasal congestion but these conditions do not stop her from performing activities. Id. Furthermore, the October 2012 VA examiner specifically opined that the Veteran's nasal condition did not impact her ability to work. Id. Therefore, referral for extraschedular consideration is not warranted. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Total Disability Rating Based on Individual Unemployability (TDIU) 

Finally, the Veteran has not asserted, and the record does not show, that her nasal fracture post reduction has rendered her unemployable or would render her unemployable if she were to seek employment. See Rice v. Shinseki, 22 Vet. App. 447 (2009). As noted above, the evidence shows that the Veteran works as a contractor for the federal government. See October 2012 VA Examination Report. Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

For all the foregoing reasons, the Board finds that the claim for a disability rating in excess of 10 percent for the Veteran's service-connected nasal fracture post reduction must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to a compensable rating for a nasal fracture, post reduction prior to October 31, 2012, is denied. 

Entitlement to a rating in excess of 10 percent for a nasal fracture, post reduction from October 31, 2012, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


